         Case 3:20-cv-00482-WHO Document 1 Filed 01/22/20 Page 1 of 15



 1   RAMIRO MORALES, #167947
     rmorales@mfrlegal.com
 2   CHRISTINE M. FIERRO, #191660
     cfierro@mfrlegal.com
 3   MORALES FIERRO & REEVES
     2151 Salvio Street, Suite 280
 4   Concord, CA 94520
     Telephone: (925) 288-1776
 5   Facsimile: (925) 288-1856
 6   Attorneys for Plaintiff
     ACE AMERICAN INSURANCE COMPANY
 7

 8                                  UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10   ACE AMERICAN INSURANCE                )                 CASE NO.:
     COMPANY, a Pennsylvania corporation,  )
11                                         )                 COMPLAINT FOR DECLARATORY
                   Plaintiff,              )                 RELIEF, EQUITABLE INDEMNITY,
12                                         )                 EQUITABLE CONTRIBUTION, AND
           vs.                             )                 EQUITABLE SUBROGATION
13                                         )
     OLD REPUBLIC GENERAL INSURANCE )
14   CORPORATION, an Illinois corporation; )
     SCOTTSDALE INSURANCE COMPANY, )
15   an Ohio corporation; WESCO INSURANCE )
     COMPANY, a Delaware corporation;      )
16   AMTRUST NORTH AMERICA, INC., a New )
     York Corporation; and AMTRUST         )
17   FINANCIAL SERVICES, a New York        )
     Corporation.                          )
18                                         )
                   Defendants.             )
19

20   Plaintiff ACE AMERICAN INSURANCE COMPANY alleges as follows:

21                                       GENERAL ALLEGATIONS

22          1.      Plaintiff ACE AMERICAN INSURANCE COMPANY (“Plaintiff” or “ACE”) was

23   and is a corporation organized and existing under the laws of the State of Pennsylvania with its

24   principal place of business in Pennsylvania.

25          2.      Defendant OLD REPUBLIC GENERAL INSURANCE CORPORATION (“Old

26   Republic”) was and is a corporation organized and existing under the laws of the State of Illinois

27   with its principal place of business in Illinois. Plaintiff is informed and believes that Old Republic

28   was and is licensed to do business in California.
                                                         1
     COMPLAINT
          Case 3:20-cv-00482-WHO Document 1 Filed 01/22/20 Page 2 of 15



 1           3.      Defendant SCOTTSDALE INSURANCE COMPANY (“Scottsdale”) was and is a

 2   corporation organized and existing under the laws of the State of Ohio with its principal place of

 3   business in Ohio. Plaintiff is informed and believes that Scottsdale was and is licensed to do

 4   business in California.

 5           4.      Defendant WESCO INSURANCE COMPANY was and is a corporation organized

 6   and existing under the laws of the State of Delaware with its principal place of business in New

 7   York. Plaintiff is informed and believes that Wesco was and is licensed to do business in California.

 8           5.      Defendant AMTRUST NORTH AMERICA, INC., was and is a corporation

 9   organized and existing under the laws of the State of New York with its principal place of business

10   in New York. Plaintiff is informed and believes that AmTrust North America was and is licensed to

11   do business in California.

12           6.      Defendant AMTRUST FINANCIAL SERVICES was and is a corporation organized

13   and existing under the laws of the State of New York with its principal place of business in New

14   York. Plaintiff is informed and believes that AmTrust Financial Services was and is licensed to do

15   business in California. Wesco Insurance Company, AmTrust North America, Inc., and AmTrust

16   Financial Services are hereinafter referred to as “Wesco.” Old Republic, Scottsdale and Wesco are

17   referred to herein jointly as “Defendants.”

18                                      JURISDICTION AND VENUE

19           7.      This Court has jurisdiction under 28 U.S.C. Section 1332 in that this matter is a civil

20   dispute between citizens of different States in which the amount in controversy, exclusive of costs

21   and interest, exceeds seventy-five thousand dollars ($75,000.00).

22           8.      Venue is proper in the United States District Court for the Northern District of

23   California in that all of the defendants are subject to personal jurisdiction in this district at the time

24   the action is commenced and there is no district in which the action may otherwise be brought. The

25   subject matter of this action arose in this district; specifically, this dispute arises from an underlying

26   action, Mint Development, LP v. Layton Construction Company, LLP, et al., San Francisco Superior

27   Court Case No. CGC-15-549603, into which the following actions were consolidated:

28                  Layton v. Mint, GMS, U.S. Specialty Insurance Company, and International Fidelity
                                                          2
     COMPLAINT
          Case 3:20-cv-00482-WHO Document 1 Filed 01/22/20 Page 3 of 15



 1                  Insurance Company, San Francisco Superior Court Case No. CGC-15-549603;
 2                 Board of Trustees of California Ironworkers, et al., v. Mint Development, San
                    Francisco Superior Court Case No. CGC-15-546661;
 3
                   Layton v. Mint, GMS, and Redwood, San Francisco Superior Court Case No. CGC-
 4                  15-547866;
 5                 Layton v. Mint, GMS, and Lefco, San Francisco Superior Court Case No. CGC-15-
                    549641;
 6
                   Mint v. Layton and Liberty, San Francisco Superior Court Case No. CGC-15-
 7                  541661;
 8                 Mint v. Airco and Layton, San Francisco Superior Court Case No. CGC-15-549818;
 9                 Redwood v. Mint and Layton, San Francisco Superior Court Case No. CGC-15-
                    547866;
10
                   Lefco v. Mint and Layton, San Francisco Superior Court Case No. CGC-15-549641;
11
                   East West Bank v. Layton, Mint, Ganendra Singh, Monika Singh, and Liberty, San
12                  Francisco Superior Court Case No. CGC-15-549503.
13   (This consolidated action, including all complaints, cross- and counter-complaints filed therein,

14   hereinafter referred to as the “Underlying Action.”) Additionally, the subject matter of the

15   Underlying Action was a construction project located in San Francisco, California.

16                                          GENERAL ALLEGATIONS

17           9.     This insurance coverage action arises from a dispute regarding attorneys’ fees and

18   costs incurred in relation to the Underlying Action in which Mint Development, L.P. (“Mint”)

19   sought alleged damages from Layton Construction Company, Inc. (“Layton”) arising out of the

20   construction of a Hampton Inn hotel located at 942 Mission Street, San Francisco, California (the

21   “Project”). Layton acted as the general contractor on the Project.

22           10.    Layton entered into a subcontract with Silicon Valley Glass (“SVG”) under which

23   SVG was to and did provide work on the Project’s buildings’ exterior system, flashing and trim,

24   insulation panels, joint sealants, seismic joint cover assemblies, doors, entrances, storefronts, and

25   glazing. As part of the agreement between Layton and SVG, SVG was required to have Layton

26   named as an additional insured on a primary and noncontributory basis under SVG’s insurance

27   policies.

28           11.    Layton entered into a subcontract with Airco Mechanical, Inc. (“Airco”) under which
                                                        3
     COMPLAINT
          Case 3:20-cv-00482-WHO Document 1 Filed 01/22/20 Page 4 of 15



 1   Airco was to and did provide plumbing work for the Project. As part of the agreement between

 2   Layton and Airco, Airco was required to have Layton named as an additional insured on a primary

 3   and noncontributory basis under Airco’s insurance policies.

 4           12.     In the Underlying Action Mint, as the owner of the Project, made claims for damages

 5   due to alleged construction problems and/or defects which resulted in property damage during the

 6   construction of the Project.

 7           13.     Layton was named as a defendant with respect to claims for damages because of

 8   “property damage” in the Underlying Action.

 9           14.     Mint alleged that some or all of the Project’s alleged property damage claims arose

10   out of SVG’s and Airco’s work. In its discovery responses in the Underlying Action, Mint

11   specifically alleged that both SVG and Airco were negligent in the performance of their work on the

12   Project and that their work caused property damage to the Project.

13           15.     In response to Mint’s claims in the Underlying Action, Layton brought a cross-

14   complaint against SVG and Airco, among others, for indemnity, contribution, apportionment and

15   declaratory relief.

16           16.     Plaintiff issued one or more general liability policies to Layton (collectively the

17   “ACE policies”).

18           17.     In response to a tender from Layton regarding the Underlying Action and pursuant to

19   the terms of the ACE policies, ACE agreed to, and did, defend Layton in the Underlying Action

20   under a reservation of rights, and incurred well in excess of $1,000,000 in attorney fees and costs

21   defending Layton in the Underlying Action.

22           18.     Scottsdale issued one or more primary comprehensive general liability policies to

23   SVG, including but not limited to policy nos.BCS0030900 effective 10/1/13 to 10/1/14;

24   BCS0032324 effective 10/1/14 to 10/1/15; and BCS003341 effective 10/1/15 to 10/1/16

25   (collectively the “Scottsdale policies”).

26           19.     Each of the Scottsdale policies includes a general liability form, which states that the

27   insurer will pay sums that an insured becomes liable to pay for damages because of “property

28   damage.” The general liability form also obligates the insurer to defend any insured with respect to
                                                         4
     COMPLAINT
         Case 3:20-cv-00482-WHO Document 1 Filed 01/22/20 Page 5 of 15



 1   a suit in which a potential exists that the insured will be liable for covered damages.

 2          20.     The Scottsdale policies each include one or more additional insured endorsements

 3   providing coverage for any organization for whom the named insured has agreed in writing to add

 4   as an additional insured under the policy for which SVG performed operations. The additional

 5   insured endorsements in the Scottsdale policies provide coverage for an additional insured with

 6   respect to liability arising out of “property damage” caused in whole or in part by SVG’s acts or

 7   omissions in the performance of SVG’s ongoing operations or completed work, performed on the

 8   additional insured’s behalf.

 9          21.     The Scottsdale policies also contain an “Additional Insured-Owners, Lessees or

10   Contractors Special Condition” endorsement which states that the additional insured coverage

11   provided under both additional insured endorsements will be “primary and noncontributory” which

12   means that Scottsdale agreed to not seek contribution from an additional insured’s own insurance.

13          22.     Layton tendered its defense with respect to the Underlying Action to Scottsdale.

14          23.     Scottsdale denied that it owed any duty of defense to Layton with respect to the

15   Underlying Action.

16          24.     Old Republic issued one or more primary comprehensive general liability policies to

17   Airco, including but not limited to policy nos. A1CG44311407 effective 7/1/14 to 7/1/15

18   (collectively the “Old Republic policies”).

19          25.     Each of the Old Republic policies includes a general liability form, which states that

20   the insurer will pay sums that an insured becomes liable to pay for damages because of “property

21   damage.” The general liability form also obligates the insurer to defend any insured with respect to

22   a suit in which a potential exists that the insured will be liable for covered damages.

23          26.     The Old Republic policies contain additional insured endorsements which provide

24   coverage for any organization for whom the named insured has agreed in writing to add as an

25   additional insured under the policy for which Airco performed operations. The additional insured

26   endorsements in the Old Republic policies provide coverage for an additional insured with respect

27   to liability arising out of “property damage” caused in whole or in part by Airco’s acts or omissions,

28   in the performance of Airco’s operations or completed work, performed on the additional insured’s
                                                        5
     COMPLAINT
         Case 3:20-cv-00482-WHO Document 1 Filed 01/22/20 Page 6 of 15



 1   behalf.

 2             27.   The Old Republic policies also contain an “Changes Additional Insured Primary

 3   Wording Schedule” endorsement which provides that the policies’ additional insured coverage

 4   under the additional insured endorsements will be primary insurance and that Old Republic will not

 5   seek contribution from an additional insured’s own insurance.

 6             28.   Layton tendered its defense with respect to the Underlying Action to Old Republic.

 7             29.   Old Republic did not respond to the tender in a timely fashion and failed to defend

 8   Layton fully with respect to the Underlying Action.

 9             30.   Wesco issued one or more primary comprehensive general liability policies to Airco,

10   including but not limited to policy nos.WPP138355200 effective 7/1/15 to 7/1/16 (collectively the

11   “Wesco policies”).

12             31.   The Wesco policies contain additional insured endorsements which provide coverage

13   for any organization for whom the named insured has agreed in writing to add as an additional

14   insured under the policy for which Airco performed operations. The endorsements provide coverage

15   for an additional insured with respect to liability arising out of “property damage” caused in whole

16   or in part by Airco’s acts of omissions, in the performance of Airco’s ongoing operations or

17   completed work performed on the additional insured’s behalf. The endorsements state that the

18   additional insured coverage provided under the Wesco policies will be “primary and

19   noncontributory” and that any insurance maintained by an additional insured will be excess

20   Wesco’s policies.

21             32.   Layton tendered its defense with respect to the Underlying Action to Wesco. Wesco

22   acknowledged in writing that it owed a duty to defend Layton in the Underlying Action in response

23   to Layton’s tenders but subsequently wrongly failed to defend Layton fully with respect to the

24   Underlying Action.

25                                      FIRST CAUSE OF ACTION
                                    (Declaratory Relief – Duty to Defend)
26                                         (As Against Scottsdale)
27             33.   ACE incorporates by reference as though fully set forth herein the allegations in all

28   of the preceding paragraphs, on which the allegations of the first cause of action are based.
                                                        6
     COMPLAINT
         Case 3:20-cv-00482-WHO Document 1 Filed 01/22/20 Page 7 of 15



 1          34.     Pursuant to the Scottsdale policies, Scottsdale had a duty to defend Layton in the

 2   Underlying Action, but failed to fulfill its obligations under the Scottsdale policies. Scottsdale

 3   contends otherwise.

 4          35.     By reason of the foregoing, an actual controversy exists between the parties which

 5   requires a declaratory judgment of this Court in substantially the following form: Scottsdale was

 6   obligated to defend Layton in the Underlying Action under the Scottsdale policies, but failed to

 7   fulfill its duty, and must therefore reimburse ACE for the attorney’s fees and costs that ACE

 8   inequitably incurred in defending Layton in the Underlying Action.

 9          36.     A judicial determination of this controversy is necessary and appropriate in order for

10   the parties to ascertain their rights, duties and obligations under the insurance policies.

11          WHEREFORE, Plaintiff prays for judgment against Scottsdale as hereinafter set forth.

12                                     SECOND CAUSE OF ACTION
                                           (Equitable Indemnity)
13                                        (As Against Scottsdale)
14          37.     Plaintiff incorporates by reference as though fully set forth herein the allegations in

15   all of the preceding paragraphs, on which the allegations of the second cause of action are based.

16          38.     Scottsdale owed a primary and noncontributory duty to defend Layton in the

17   Underlying Action.

18          39.     In light of Scottsdale’s erroneous and wrongful failure to defend Layton, ACE

19   defended Layton against the Underlying Action. As a result of the conduct of Scottsdale, ACE paid

20   sums in excess of its equitable share of defense fees and costs incurred in defending Layton in the

21   Underlying Action. The amounts paid by ACE for defense were amounts that Scottsdale was

22   obligated to pay and which in equity and good conscience should have been paid by Scottsdale.

23          40.     Accordingly, ACE is entitled to reimbursement from Scottsdale of all sums ACE

24   paid in connection with defending Layton in the Underlying Action.

25          WHEREFORE, ACE prays for judgment against Scottsdale as hereinafter set forth.

26                                       THIRD CAUSE OF ACTION
                                           (Equitable Contribution)
27                                          (As Against Scottsdale)
28          41.     Plaintiff incorporates by reference as though fully set forth herein the allegations in
                                                         7
     COMPLAINT
         Case 3:20-cv-00482-WHO Document 1 Filed 01/22/20 Page 8 of 15



 1   all of the preceding paragraphs, on which the allegations of the third cause of action are based.

 2             42.    Scottsdale owed a duty to defend Layton against the Underlying Action.

 3             43.    In providing a defense to Layton in the Underlying Action, ACE has incurred

 4   attorney’s fees and costs in excess of its equitable share.

 5             44.    Scottsdale failed to contribute its fair and equitable share toward the fees and costs

 6   that were incurred in defending Layton in the Underlying Action. Scottsdale has an obligation to

 7   reimburse ACE, on an equitable basis, for fees and costs it incurred to defend Layton in the

 8   Underlying Action. The amount due from Scottsdale for its fair and equitable share of attorney’s

 9   fees and costs will be determined according to proof at trial.

10             45.    Scottsdale is obligated under the principals of equity to reimburse ACE for the fees

11   and costs it inequitably incurred in defending Layton in the Underlying Action.

12             WHEREFORE, Plaintiff prays for judgment against Scottsdale, as hereinafter set forth.

13                                      FOURTH CAUSE OF ACTION
                                          (Equitable Subrogation)
14                                         (As Against Scottsdale)
15             46.    Plaintiff incorporates by reference as though fully set forth herein the allegations in

16   all of the preceding paragraphs, on which the allegations of the fourth cause of action are based.

17             47.    Scottsdale was obligated under the Scottsdale policies to defend Layton against the

18   Underlying Action.

19             48.    Layton performed all conditions giving rise to Scottsdale’s obligation to defend or,

20   alternatively, was excused from performing any conditions giving rise to Scottsdale’s obligation to

21   defend.

22             49.    Scottsdale breached its obligation to Layton by refusing to fully defend Layton

23   against the Underlying Action under the Scottsdale policies.

24             50.    As a result of Scottsdale’s erroneous and wrongful failure to fully defend Layton,

25   ACE was forced to, and without acting as a volunteer, defend Layton against the Underlying

26   Action.

27             51.    ACE has compensated Layton for the loss for which Scottsdale is primarily liable.

28             52.    Layton has an existing, assignable cause of action against Scottsdale which the
                                                          8
     COMPLAINT
          Case 3:20-cv-00482-WHO Document 1 Filed 01/22/20 Page 9 of 15



 1   insured could have asserted for its own benefit had it not been compensated for its loss by ACE.

 2           53.     ACE has suffered damages caused by the act or omission upon which the liability of

 3   Scottsdale depends.

 4           54.     Justice requires that the loss be entirely shifted from Plaintiff to Scottsdale, whose

 5   equitable position is inferior to that of Plaintiff.

 6           55.     Plaintiff’s damages are in a liquidated sum, which amount has been paid to defend

 7   the claims against Layton in the Underlying Action.

 8           WHEREFORE, Plaintiff prays for judgment against Scottsdale, as hereinafter set forth.

 9                                        FIFTH CAUSE OF ACTION
                                      (Declaratory Relief – Duty to Defend)
10                                         (As Against Old Republic)
11           56.     Plaintiff incorporates by reference as though fully set forth herein the allegations in

12   all of the preceding paragraphs, on which the allegations of the fifth cause of action are based.

13           57.     Plaintiff contends, pursuant to the Old Republic policies, that Old Republic had a

14   duty to defend Layton in the Underlying Action. Old Republic contends otherwise.

15           58.     By reason of the foregoing, an actual controversy exists between the parties which

16   requires a declaratory judgment of this Court in substantially the following form: Old Republic was

17   obligated to defend Layton in the Underlying Action under the Old Republic policies, but failed to

18   fulfill its duty, and must therefore reimburse Plaintiff for the attorney’s fees and costs that Plaintiff

19   inequitably incurred in defending Layton in the Underlying Action.

20           59.     A judicial determination of this controversy is necessary and appropriate in order for

21   the parties to ascertain their rights, duties and obligations under the insurance policies.

22           WHEREFORE, Plaintiff prays for judgment against Old Republic, as hereinafter set forth.

23                                        SIXTH CAUSE OF ACTION
                                             (Equitable Indemnity)
24                                         (As Against Old Republic)
25           60.     Plaintiff incorporates by reference as though fully set forth herein the allegations in

26   all of the preceding paragraphs, on which the allegations of the sixth cause of action are based.

27           61.     Old Republic owed a primary and noncontributory duty to defend Layton in the

28   Underlying Action.
                                                            9
     COMPLAINT
         Case 3:20-cv-00482-WHO Document 1 Filed 01/22/20 Page 10 of 15



 1          62.     In light of Old Republic’s erroneous and wrongful failure to defend Layton, ACE

 2   defended Layton against the Underlying Action. As a result of the conduct of Old Republic, ACE

 3   paid sums in excess of its equitable share of defense fees and costs incurred in defending Layton in

 4   the Underlying Action. The amounts paid by ACE for defense were amounts that Old Republic was

 5   obligated to pay and which in equity and good conscience should have been paid by Scottsdale.

 6          63.     Accordingly, ACE is entitled to reimbursement from Old Republic of all sums ACE

 7   paid in connection with defending Layton in the Underlying Action.

 8          WHEREFORE, Plaintiff prays for judgment against Old Republic, as hereinafter set forth.

 9                                    SEVENTH CAUSE OF ACTION
                                         (Equitable Contribution)
10                                      (As Against Old Republic)
11          64.     Plaintiff incorporates by reference as though fully set forth herein the allegations in

12   all of the preceding paragraphs, on which the allegations of the seventh cause of action are based.

13          65.     Old Republic owed a duty to defend Layton against the Underlying Action.

14          66.     In providing a defense to Layton in the Underlying Action, ACE has incurred

15   attorney’s fees and costs in excess of its equitable share.

16          67.     Old Republic failed to contribute its fair and equitable share toward the fees and

17   costs that were incurred in defending Layton in the Underlying Action. Old Republic has an

18   obligation to reimburse ACE, on an equitable basis, for fees and costs it incurred to defend Layton

19   in the Underlying Action. The amount due from Old Republic for its fair and equitable share of

20   attorney’s fees and costs will be determined according to proof at trial.

21          68.     Old Republic is obligated under the principals of equity to reimburse ACE for the

22   fees and costs it inequitably incurred in defending Layton in the Underlying Action.

23          WHEREFORE, Plaintiff prays for judgment against Old Republic, as hereinafter set forth.

24                                     EIGHTH CAUSE OF ACTION
                                          (Equitable Subrogation)
25                                       (As Against Old Republic)
26          69.     Plaintiff incorporates by reference as though fully set forth herein the allegations in

27   all of the preceding paragraphs, on which the allegations of the eighth cause of action are based.

28          70.     Old Republic was obligated under the Old Republic policies to defend Layton
                                                        10
     COMPLAINT
         Case 3:20-cv-00482-WHO Document 1 Filed 01/22/20 Page 11 of 15



 1   against the Underlying Action.

 2             71.    Layton performed all conditions giving rise to Old Republic’s obligation to defend

 3   or, alternatively, was excused from performing any conditions giving rise to Old Republic’s

 4   obligation to defend.

 5             72.    Old Republic breached its obligation to Layton by refusing to fully defend Layton

 6   against the Underlying Action under the Old Republic policies.

 7             73.    As a result of Old Republic’s erroneous and wrongful failure to fully defend Layton,

 8   ACE was forced to, and without acting as a volunteer, defend Layton against the Underlying

 9   Action.

10             74.    ACE has compensated Layton for the loss for which Old Republic is primarily liable.

11             75.    Layton has an existing, assignable cause of action against Old Republic which the

12   insured could have asserted for its own benefit had it not been compensated for its loss by ACE.

13             76.    ACE has suffered damages caused by the act or omission upon which the liability of

14   Old Republic depends.

15             77.    Justice requires that the loss be entirely shifted from Plaintiff to Old Republic, whose

16   equitable position is inferior to that of Plaintiff.

17             78.    Plaintiff’s damages are in a liquidated sum, which amount has been paid to defend

18   the claims against Layton in the Underlying Action.

19             WHEREFORE, Plaintiff prays for judgment against Old Republic, as hereinafter set forth.

20                                       NINTH CAUSE OF ACTION
                                      (Declaratory Relief – Duty to Defend)
21                                             (As Against Wesco)
22             79.    Plaintiff incorporates by reference as though fully set forth herein the allegations in

23   all of the preceding paragraphs, on which the allegations of the ninth cause of action are based.

24             80.    Plaintiff contends, pursuant to the Wesco policies, that Wesco had a duty to defend

25   Layton in the Underlying Action, but failed to do so. Wesco contends otherwise.

26             81.    By reason of the foregoing, an actual controversy exists between the parties which

27   requires a declaratory judgment of this Court in substantially the following form: Wesco is

28   obligated to defend Layton in the Underlying Action under the Wesco policies, but failed to fulfill
                                                            11
     COMPLAINT
         Case 3:20-cv-00482-WHO Document 1 Filed 01/22/20 Page 12 of 15



 1   its duty, and must therefore reimburse Plaintiff for the attorney’s fees and costs that Plaintiff

 2   inequitably incurred in defending Layton in the Underlying Action.

 3             82.    A judicial determination of this controversy is necessary and appropriate in order for

 4   the parties to ascertain their rights, duties and obligations under the insurance policies.

 5             WHEREFORE, Plaintiff prays for judgment against Wesco, as hereinafter set forth.

 6                                       TENTH CAUSE OF ACTION
                                            (Equitable Indemnity)
 7                                           (As Against Wesco)
 8             83.    Plaintiff incorporates by reference as though fully set forth herein the allegations in

 9   all of the preceding paragraphs, on which the allegations of the tenth cause of action are based.

10             84.    Wesco owed a primary and noncontributory duty to defend Layton in the Underlying

11   Action.

12             85.    Wesco has not paid its equitable share of the defense fees and costs paid in

13   connection with defending Layton in the Underlying Action while Plaintiff has paid sums in excess

14   of its equitable share of defense fees and costs.

15             86.    Accordingly, Plaintiff is entitled to reimbursement from Wesco of all sums Plaintiff

16   has paid in excess of its equitable share in connection with defending Layton in the Underlying

17   Action.

18             WHEREFORE, Plaintiff prays for judgment against Wesco as hereinafter set forth.

19                                     ELEVENTH CAUSE OF ACTION
                                          (Equitable Contribution)
20                                          (As Against Wesco)
21             87.    Plaintiff incorporates by reference as though fully set forth herein the allegations in

22   all of the preceding paragraphs, on which the allegations of the eleventh cause of action are based.

23             88.    Wesco has an obligation to reimburse Plaintiff, on an equitable basis, for fees and

24   costs it incurred to defend Layton in the Underlying Action.

25             89.    In providing a defense to Layton in the Underlying Action, Plaintiff has incurred

26   attorney’s fees and costs in excess of its equitable share.

27             90.    Wesco failed to contribute its fair and equitable share toward the fees and costs that

28   were incurred in defending Layton in the Underlying Action. The amount due from Wesco for its
                                                         12
     COMPLAINT
           Case 3:20-cv-00482-WHO Document 1 Filed 01/22/20 Page 13 of 15



 1   fair and equitable share of attorney’s fees and costs will be determined according to proof at trial.

 2             91.    Wesco is obligated under the principals of equity to reimburse Plaintiff for the fees

 3   and costs it inequitably incurred in defending Layton in the Underlying Action.

 4             WHEREFORE, Plaintiff prays for judgment against Wesco, as hereinafter set forth.

 5                                      TWELFTH CAUSE OF ACTION
                                           (Equitable Subrogation)
 6                                           (As Against Wesco)
 7             92.    Plaintiff incorporates by reference as though fully set forth herein the allegations in

 8   all of the preceding paragraphs, on which the allegations of the twelfth cause of action are based.

 9             93.    Wesco was obligated under the Wesco policies to defend Layton against the

10   Underlying Action.

11             94.    Layton performed all conditions giving rise to Wesco’s obligation to defend or,

12   alternatively, was excused from performing any conditions giving rise to Wesco’s obligation to

13   defend.

14             95.    Wesco breached its obligation to Layton by refusing to fully defend Layton against

15   the Underlying Action under the Wesco policies.

16             96.    As a result of Wesco’s erroneous and wrongful failure to fully defend Layton, ACE

17   was forced to, and without acting as a volunteer, defend Layton against the Underlying Action.

18             97.    ACE has compensated Layton for the loss for which Wesco is primarily liable.

19             98.    Layton has an existing, assignable cause of action against Wesco which the insured

20   could have asserted for its own benefit had it not been compensated for its loss by ACE.

21             99.    ACE has suffered damages caused by the act or omission upon which the liability of

22   Wesco depends.

23             100.   Justice requires that the loss be entirely shifted from Plaintiff to Wesco, whose

24   equitable position is inferior to that of Plaintiff.

25             101.   Plaintiff’s damages are in a liquidated sum, which amount has been paid to defend

26   the claims against Layton in the Underlying Action.

27             WHEREFORE, Plaintiff prays for judgment against Wesco, as hereinafter set forth.

28   ///
                                                            13
     COMPLAINT
         Case 3:20-cv-00482-WHO Document 1 Filed 01/22/20 Page 14 of 15



 1                                           PRAYER FOR RELIEF

 2           AS TO THE FIRST CAUSE OF ACTION FOR DECLARATORY RELIEF AS TO

 3   SCOTTSDALE’S DUTY TO DEFEND:

 4           1.      For a declaration and determination that Scottsdale owes an obligation to defend

 5   Layton in connection with the Underlying Action;

 6           2.      For a declaration and determination as to the amount that Scottsdale must pay to

 7   Plaintiff to satisfy its obligations;

 8           3.      For monetary damages according to proof at trial;

 9           4.      For interest;

10           5.      For all other relief the Court deems just and proper.

11           AS TO THE FIFTH CAUSE OF ACTION FOR DECLARATORY RELIEF AS TO OLD

12   REPUBLIC’S DUTY TO DEFEND:

13           1.      For a declaration and determination that Old Republic owes an obligation to defend

14   Layton in connection with the Underlying Action;

15           2.      For a declaration and determination as to the amount that Old Republic must pay to

16   Plaintiff to satisfy its obligations;

17           3.      For monetary damages according to proof at trial;

18           4.      For interest;

19           5.      For all other relief the Court deems just and proper.

20           AS TO THE NINTH CAUSE OF ACTION FOR DECLARATORY RELIEF AS TO

21   WESCO’S DUTY TO DEFEND:

22           1.      For a declaration and determination that Wesco owes an obligation defend Layton in

23   connection with the Underlying Action;

24           2.      For a declaration and determination as to the amount that Wesco must pay to

25   Plaintiff to satisfy its obligations;

26           3.      For monetary damages according to proof at trial;

27           4.      For interest;

28           5.      For all other relief the Court deems just and proper.
                                                        14
     COMPLAINT
        Case 3:20-cv-00482-WHO Document 1 Filed 01/22/20 Page 15 of 15



 1   AS TO THE SECOND, SIXTH, AND TENTH CAUSES OF ACTION FOR EQUITABLE

 2   INDEMNITY REGARDING THE DUTY TO DEFEND; THE THIRD, SEVENTH AND

 3   ELEVENTH CAUSES OF ACTION FOR EQUITABLE CONTRIBUTION REGARDING THE

 4   DUTY TO DEFEND; and THE FOURTH, EIGHTH AND TWELFTH CAUSES OF ACTION

 5   FOR EQUITABLE SUBROGATION:

 6          1.     For a monetary award according to proof at trial;

 7          2.     For attorneys’ fees;

 8          3.     For interest;

 9          4.     For all other relief the Court deems just and proper.

10   Dated: January 21, 2020                               MORALES FIERRO & REEVES
11

12                                                         By      /s/ Christine M. Fierro
                                                                Ramiro Morales
13                                                              Christine M. Fierro
                                                                Attorneys for Plaintiff ACE AMERICAN
14                                                              INSURANCE COMPANY
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      15
     COMPLAINT
